Citation Nr: 0947390	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-02 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a lumbar strain.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1983.  

The Veteran reported service in the United States Naval 
Reserves from 1983 to 2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted.

The Veteran reported that he served in the United States 
Naval Reserves from 1983 to 2002.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing ACDUTRA or injury 
incurred or aggravated by inactive duty training (INACDUTRA). 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131. Under 38 U.S.C.A. § 
101(22) (a) and (c) ACDUTRA means, in pertinent part, full-
time duty in the Armed Forces performed by Reserves for 
training and full-time duty as members of the Army National 
Guard or Air National Guard of any State.  

In order to determine if the Veteran received any injury to 
his back or hearing during qualifying service, his periods of 
active duty training (ACDUTRA) and inactive duty training 
(INACDUTRA) must be verified. 

The Veteran reported that his injured his back and 
experienced hearing loss while on active duty.  He further 
reports that he has experienced back pain and hearing loss 
since leaving service.  Service treatment records indicate 
complaints of back pain.  Private and VA medical treatment 
records associated with the file indicate complaints of back 
pain and a diagnosis of degenerative disc disease.  Further, 
multiple audiograms are associated with the service treatment 
records.  Therefore, the Veteran is entitled to VA 
examinations, to determine the etiology and relationship, if 
any, between the Veteran's claimed disabilities and service.  

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). The evidence of a link 
between current disability and service must be competent. 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The 
threshold for finding a link between current disability and 
service is low. Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service. McLendon, 20 Vet. App. at 83.

The medical evidence of record is insufficient for the Board 
to render a decision on the issue of entitlement to service 
connection for a lumbar spine strain and bilateral hearing 
loss. These considerations require further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions. 
See Colvin v. Derwinski, Vet. App. 171, 175 (1991). 

The duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case. See Murphy v. Derwinski, 1 Vet. App. 
78 (1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.	Take all necessary steps to determine 
the Veteran's periods of active duty 
for training and inactive duty training 
with the United States Naval Reserves. 

2.	The Veteran reported in February 2007 
written statement that he was 
continuing to receive treatment at 
North Medical Family Physicians.  
Records associated with the claims file 
are dated through January 2005.  
Current records should be obtained and 
associated with the claims file.

3.	The RO should ensure that all VA 
medical treatment records are 
associated with the file.

4.	The Veteran should be afforded a VA 
orthopedic examination to determine the 
etiology and relationship, if any, 
between the Veteran's current back 
disability and active military service. 

The examiner is advised that the 
Veteran is competent to report his back 
symptoms and history; and such reports 
must be considered in formulating any 
opinions.

The examiner should review the claims 
folder, and note such a review in the 
examination report or in an addendum.

The examiner should provide an opinion 
as to whether the Veteran has a current 
back disability and, if so, whether it 
is at least as likely as not (50 
percent probability or more) that the 
back disability began in service or is 
otherwise the result of a disease or 
injury in service. The examiner should 
provide a rationale for this opinion.

5.	Afford the Veteran a VA audiology 
examination. The examiner should review 
the claims folder and note such review 
in the examination report, or in an 
addendum. The examiner should answer 
the following question:

Is it at least as likely as not (50 
percent probability or greater) that 
the Veteran's current hearing loss is 
related to his period of active 
service, including noise exposure?

The examiner should provide a thorough 
rationale for this opinion.
		
	The examiner is advised that the 
Veteran is competent to report his 
hearing loss symptoms and history; and 
such reports must be considered in 
formulating any opinions.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
                                                                                                                                                                            

_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


